Exhibit 10.2


CONFIDENTIAL TREATMENT


Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended.


FIFTH AMENDMENT
TO
JOINT DEVELOPMENT AND LICENSE AGREEMENT


This FIFTH AMENDMENT (the "Fifth Amendment"), dated as of June 21, 2012 (the
"Fifth Amendment Date"), is entered into by and between Dyax Corp. ("Dyax"), and
Sigma Tau Rare Diseases S.A. as successor-in-interest to Defiante Farmacêutica
S.A. ("STRD").  This Fifth Amendment further amends that certain Joint
Development and License Agreement (the "Original Agreement"), dated effective as
of June 18, 2010 (the "Effective Date"), as amended by the First Amendment to
Joint Development and License Agreement (the "First Amendment”), dated December
21, 2010 (the "First Amendment Date"), the Second Amendment to Joint Development
and License Agreement (the "Second Amendment"), dated May 21, 2011 (the "Second
Amendment Date"), the Third Amendment to Joint Development and License Agreement
(the "Third Amendment"), dated December 26, 2011 (the "Third Amendment Date")
and Fourth Amendment to Joint Development and License Agreement (the "Fourth
Amendment"), dated May 29, 2012 (the "Fourth Amendment Date").  The Original
Agreement, as amended by the First Amendment, the Second Amendment, the Third
Amendment and the Fourth Amendment, is referred to herein as the "Amended
Agreement."   All capitalized terms not otherwise defined in this Fourth
Amendment shall be as defined in the Amended Agreement.


WHEREAS, under the terms of the Amended Agreement, Dyax has granted STRD certain
rights to Develop, Manufacture and Commercialize products incorporating DX-88
for the treatment of angioedemas and certain other indications; and


WHEREAS, the parties wish to amend certain terms and conditions applicable to
STRD's rights and obligations under the Amended Agreement.


NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Dyax and STRD hereby agree as
follows:


1.
Exhibit A to the Amended Agreement is hereby deleted in its entirety and
replaced by Exhibit A attached to this Fifth Amendment.   For the avoidance of
doubt, the remaining countries of Latin America have been removed from the STRD
Territory and all rights to Develop and Commercialize Product in such countries
has been returned to Dyax.  STRD shall, within [*****] after the Fifth Amendment
Date, transfer to Dyax all records and materials available to STRD and relating
to STRD's Product-related activities in such countries, including regulatory
correspondence and filings, and copies of any third party agreements, if any (it
being understood that Dyax will have no obligations under any such agreements).



2.
Section 1.32 of the Amended Agreement is hereby deleted in its entirety and
replaced by the following, in lieu thereof:



1.32           "STRD Territory".  STRD Territory shall mean:
 
 
(a)
the countries listed under the heading "Original STRD Territory" on Exhibit A,
together with (i) any additional countries that join the EU after the Effective
Date, and (ii) any new countries or territories created or arising after the
Effective Date that reside within the geographical boundaries of such countries
(the "Original STRD Territory"); and

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
1

--------------------------------------------------------------------------------

 
 
 
(b)
the countries listed under the heading " Additional STRD Territory" on Exhibit
A, together with any new countries or territories created or arising after the
Effective Date that reside within the geographical boundaries of such countries
(the " Additional  STRD Territory").

 
3.
Section 4.2 (a) of the Amended Agreement is hereby deleted in its entirety and
replaced by the following, in lieu thereof:



 
4.2
HAE Indication.

 
 
(a)
HAE Development Plan. As soon as possible after the Fifth Amendment Date, STRD
and Dyax shall jointly complete, and the JSC shall approve by [*****], a formal
document that will detail STRD's [*****] Efforts to Commercialize Product in the
Field in the STRD Territory (the "HAE Development Plan") in accordance with its
obligations under Section 5.1 and, as to Europe, in accordance with the
provisions of Section 6.7 hereof. The HAE Development Plan shall include all
activities that are necessary to obtain Regulatory Approval of the Product in
the Field in the Additional STRD Territory; strategies and timelines for
completing such activities, together with the annual budget for expenses related
thereto.  The HAE Development Plan shall also allocate responsibility between
the Parties for such activities, subject to Section 4.2(c), (d) and (e) below
and each Party's financial obligations under Section 7.3.

 
The JSC shall review and monitor the activities conducted by the Parties under
the HAE Development Plan, which shall be updated and modified from time to time
to include any additional studies required by any Regulatory Authority in the
Additional STRD Territory, up until filing of an application for Regulatory
Approval with such Regulatory Authority, and any Post-Filing Activities required
to obtain Regulatory Approval for the treatment of HAE in each country of the
Additional STRD Territory, in accordance with the following process:
 
(i)            
each Party shall review the HAE Development Plan not less frequently than
quarterly and shall develop detailed and specific updates to the HAE Development
Plan, until the completion of the activities covered thereunder;

 
(ii)           
each Party shall submit all such updates to the JSC for review and approval at
each meeting of the JSC; and

 
(iii)          
the JSC shall review proposed updates to the HAE Development Plan at the next
scheduled meeting of the JSC, or earlier if the JSC so agrees, and may approve
such proposed updates in its discretion and, upon such approval by the JSC, the
HAE Development Plan shall be amended accordingly.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
2

--------------------------------------------------------------------------------

 
 
4.
Section 7.14 of the Amended Agreement is hereby amended to insert the following
subsection (c) at the end of such section:



 
(c)
Within [*****] following the completion of each calendar quarter during the Term
of this Agreement, Dyax shall pay to STRD a quarterly contribution payment equal
to five percent (5.0%) of any amounts received by Dyax during the prior quarter
as a result of sales of Product in the following countries of Latin America and
the Caribbean: Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize,
Bermuda, Bolivia, British Virgin Islands, Cayman Islands, Chile, Colombia, Costa
Rica, Cuba, Dominica, Dominican Republic, Ecuador, El Salvador, Grenada,
Guatemala, Guyana, Haiti, Honduras, Jamaica, Montserrat, Netherlands Antilles,
Nicaragua, Panama, Paraguay, Peru, Saint Kitts and Nevis, Saint Lucia, Saint
Vincent and the Grenadines, Suriname, Trinidad and Tobago, Turks and Caicos
Islands, Uruguay, Venezuela.



5.
Except as expressly provided otherwise in this Fifth Amendment, all provisions
of the Amended Agreement remain in full force and effect without modification
and all such terms are hereby ratified and confirmed.



6.
From and after the Fifth Amendment Date, the term "Agreement" as used in the
Original Agreement shall mean the Original Agreement, as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment and
this Fifth Amendment.



7.
This Fifth Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.



IN WITNESS WHEREOF, Dyax and STRD have caused this Fifth Amendment to be duly
executed by their authorized representatives under seal, effective as of the
Fifth Amendment Date.
 

 
DYAX CORP.
                 
By:
/s/ Ivana Magovcevic-Liebisch
   
Name:
Ivana Magovcevic-Liebisch    
Title:
Executive Vice President and      
Chief Business Officer
                 
SIGMA TAU RARE DISEASES S.A.
                 
By:
/s/ Pedro Quintas
   
Name:
Pedro Quintas
   
Title:
Director
                 
SIGMA TAU RARE DISEASES S.A.
                 
By:
/s/ Jose P. Vieira
   
Name:
Jose P. Vieira
   
Title:
Director

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
3

--------------------------------------------------------------------------------

 

EXHIBIT A
STRD Territory




Original STRD Territory:


Europe:


Albania, Austria, Belgium, Bosnia Herzegovina, Bulgaria, Cyprus, Croatia, Czech
Republic, Denmark, Estonia, Finland, France (Principality of Monaco), Germany,
Greece, Hungary, Iceland, Ireland, Italy (City of Vatican and Republic of San
Marino), Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Macedonia,
Montenegro, Netherlands, Norway, Poland, Portugal, Romania, Serbia, Slovakia,
Slovenia, Spain (Andorra), Sweden, Switzerland, Turkey, United Kingdom


Russia:


Russian Federation, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan,
Kyrgyzstan, Republic of Moldova, Tajikistan, Turkmenistan, Ukraine, Uzbekistan




Additional STRD Territory:


Australia
New Zealand




Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
4






